Exhibit 10.3

FIRST AMENDMENT TO FACILITY AGREEMENT

This FIRST AMENDMENT TO FACILITY AGREEMENT (the “First Amendment”), dated as of
September 22, 2014, by and among Infinity Pharmaceuticals, Inc., a Delaware
corporation (the “Borrower”), and the lenders party hereto, set forth on the
signature page of this First Amendment (together with their successors and
assigns, the “Lenders” and together with the Borrower, the “Parties”), amends
that certain Facility Agreement dated as of February 24, 2014 by and among the
Parties (the “Original Agreement” and as amended by the First Amendment, the
“Facility Agreement”). Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Original Agreement.

WITNESSETH

WHEREAS, the Parties are party to the Original Agreement providing for loans to
the Borrower, on the terms and conditions stated in the Original Agreement, in
the maximum principal amount of up to One Hundred Million Dollars
($100,000,000); and

WHEREAS, the Parties desire to reduce the amount of loans to be made available
under the Facility Agreement from a maximum principal amount of up to One
Hundred Million Dollars to a maximum principal amount of up to Fifty Million
Dollars ($50,000,000.00) and terminate the commitment of certain Lenders.

NOW THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

1. Amendments to Original Agreement.

Upon execution of this First Amendment by the Parties, the Original Agreement
shall be deemed to be amended as follows:

a. The first recital of the Original Agreement shall be amended by deleting the
reference to the words and dollar figure “one hundred million dollars
($100,000,000)” where it appears therein and inserting in substitution therefor
the words and dollar figure “fifty million dollars ($50,000,000).”

b. The definition of “Commitment” in Section 1.1 of the Original Agreement is
hereby amended by deleting the reference to the dollar figure “$100,000,000”
where it appears therein and inserting in substitution therefor the dollar
figure “$50,000,000.”

c. The definition of “Loans” in Section 1.1 of the Original Agreement is hereby
amended by deleting the reference to the words and dollar figure “one hundred
million Dollars ($100,000,000)” where it appears therein and inserting in
substitution therefor the words and dollar figure “fifty million dollars
($50,000,000)”.



--------------------------------------------------------------------------------

d. Section 2.3(a) of the Original Agreement is hereby amended by deleting it in
its entirety inserting in substitution thereof the following:

“The Borrower shall pay to each Lender holding a Note one-third of the
outstanding principal amount of such Note on each of the third, fourth and fifth
anniversaries of the date of the first Disbursement; provided however that the
Final Payment shall be made by December 15, 2019.”

e. Section 2.9 of the Original Agreement is hereby amended by deleting the
dollar figure “$100,000,000” where it appears therein and inserting in
substitution therefor the dollar figure “$50,000,000.”

f. Section 6.14 of the Original Agreement is hereby amended by deleting the
dollar figure “$100,000,000” where it appears therein and inserting in
substitution therefor the dollar figure “$50,000,000.”

g. Schedule 1 to the Original Agreement is hereby deleted in its entirety and
Schedule 1 to this First Amendment is inserted in substitution therefor.

h. Notwithstanding anything in the Facility Agreement to the contrary, from and
after the date of this First Amendment, Deerfield Private Design Fund II, L.P.
and Deerfield Private Design International II, L.P. shall cease to have the
ability to vote on any consents, amendments, waivers or modifications or other
matters under the Facility Agreement, other than consents, amendments, waivers
or modifications that would affect their rights under Section 2.10 of the
Facility Agreement. Such Lenders shall however, retain all of their other rights
under the Facility Agreement and the other Loan Documents.

2. Continuing Validity. Except as expressly modified pursuant to this First
Amendment, the terms of the Original Agreement and the other Loan Documents
remain unchanged and in full force and effect. The Lenders’ agreement to
modifications to Original Agreement pursuant to this First Amendment in no way
shall obligate the Lenders to make any future modifications to the Facility
Agreement .

3. Incorporation by Reference. The provisions of Sections 6.4, 6.7 and 6.8 of
the Original Agreement are hereby incorporated into this First Amendment as if
set forth in full herein.

4. Fees and Expenses. The Borrower shall reimburse the Lenders for their
documented legal fees and expenses in connection with the negotiation,
documentation and closing of this First Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders and the Borrower have caused this First
Amendment to be duly executed as of the date first set forth above.

 

BORROWER: INFINITY PHARMACEUTICALS, INC. By:  

/s/ Lawrence E. Bloch

Name: Lawrence E. Bloch Title:   EVP, CFO and CBO LENDERS: DEERFIELD PRIVATE
DESIGN FUND II, L.P. By:   Deerfield Mgmt., L.P., its General Partner By:   J.E.
Flynn Capital, LLC, its General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PRIVATE DESIGN
INTERNATIONAL II, L.P. By:   Deerfield Mgmt., L.P. its General Partner By:  
J.E. Flynn Capital, LLC, its General Partner By:  

/s/ David J. Clark

Name: David J. Clark Title:   Authorized Signatory DEERFIELD PARTNERS, L.P. By:
  Deerfield Mgmt., L.P., its General Partner By:   J.E. Flynn Capital, LLC, its
General Partner By:  

/s/ David J. Clark

Name: David J. Clark Title:   Authorized Signatory DEERFIELD INTERNATIONAL
MASTER FUND, L.P. By:   Deerfield Mgmt., L.P. its General Partner By:   J.E.
Flynn Capital, LLC, its General Partner By:  

/s/ David J. Clark

Name: David J. Clark Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

 

LENDER

   ALLOCATION OF
DISBURSEMENTS AND
PREPAYMENTS AND
ALLOCATION OF WARRANTS
ISSUED PURSUANT TO
SECTION 2.10(b)  

Deerfield Private Design Fund II, L.P.

     0 % 

Deerfield Private Design International II, L.P.

     0 % 

Deerfield Partners, L.P.

     44.90 % 

Deerfield International Master Fund, L.P.

     55.10 % 

 

LENDER

   ALLOCATION OF WARRANTS
ISSUED PURSUANT TO
SECTION 2.10(a)  

Deerfield Private Design Fund II, L.P.

     23.30 % 

Deerfield Private Design International II, L.P.

     26.70 % 

Deerfield Partners, L.P.

     22.45 % 

Deerfield International Master Fund, L.P.

     27.55 % 